Citation Nr: 0325330	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to exposure to chemical 
herbicides.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to exposure to chemical 
herbicides.

3.  Entitlement to service connection for a "nerve 
disorder," to include peripheral neuropathy and carpal 
tunnel syndrome (CTS), claimed as secondary to exposure to 
chemical herbicides.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  His service personnel records show that he served 
during this period in the Republic Of Vietnam as an armored 
vehicle crewman.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and an increased evaluation in excess of 50 
percent for PTSD.  Merged into this appeal is his appeal of a 
July 1998 RO decision which, inter alia, denied his claims of 
entitlement to service connection for a low back disability, 
a cervical spine disability, and a "nerve disorder," to 
include peripheral neuropathy and bilateral CTS, all of which 
are claimed to be secondary to exposure to chemical 
herbicides.

In the course of the appeal the veteran was granted an 
increased rating for PTSD, from 50 percent to 70 percent.  As 
this does not represent the maximum benefit allowed by 
applicable laws and regulations for rating PTSD, the claim 
remains in controversy and the appeal is continued.  See AB, 
Appellant, v. Brown, 6 Vet. App. 35 (1993).

The veteran currently has an award of a total rating for 
individual unemployability due to service-connected 
disability (TDIU).


FINDINGS OF FACT

1.  A low back disability did not have its onset during 
active service nor is it the result of exposure to chemical 
herbicides during Vietnam era service in Southeast Asia.

2.  A cervical spine disability did not have its onset during 
active service nor is it the result of exposure to chemical 
herbicides during Vietnam era service in Southeast Asia.

3.  The veteran does not currently have a diagnosis of 
peripheral neuropathy; his bilateral CTS did not have its 
onset during active service nor is it the result of exposure 
to chemical herbicides during Vietnam era service in 
Southeast Asia.

4.  The veteran's bilateral hearing loss did not have its 
onset during active service.

5.  The veteran's service-connected PTSD is manifested by 
symptomatology of such severity that he is precluded from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred, nor is it 
presumed to have been incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  A chronic cervical spine disability was not incurred, nor 
is it presumed to have been incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

3.  Bilateral CTS was not incurred, nor is it presumed to 
have been incurred during active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  A disability manifested by bilateral hearing loss was not 
incurred, nor is it presumed to have been incurred during 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).

5.  The criteria for a 100 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.16(c), 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
June 2002 and in the Supplemental Statements of the Case 
which were furnished to him in the course of this appeal.  
These documents provided him with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has also been provided with VA examinations 
which address the increased rating claim on appeal.  
Additionally, medical nexus opinions addressing the service 
connection claims on appeal have also been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent Laws and Regulations: Service Connection

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, neurological 
symptomatology or decreased hearing acuity in service will 
permit service connection for an orthopedic or neurological 
disability or a hearing loss disability, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).


Analysis

(a.)  Entitlement to service connection for a low back and 
cervical spine disability, claimed as secondary to exposure 
to chemical herbicides.

The veteran's service medical records show that his neck, 
spine and musculoskeletal system were normal on entrance 
examination in October 1968.  The records show no treatment 
for complaints relating to either his neck or back during his 
entire period of active duty.  On separation examination in 
July 1971 his neck, spine and musculoskeletal system were 
clinically normal.  The veteran was discharged from service 
in August 1971.

Nearly ten years after the veteran's separation from service, 
a VA medical report dated May 1981 shows that he was treated 
for lumbosacral strain.  Thereafter, no further treatment for 
low back complaints was shown until 1993.  Private and VA 
medical records show that in February 1993 the veteran 
sustained injuries of his cervical spine and lumbosacral 
spine after he fell approximately 10 - 15 feet from a ladder 
onto the ground in a work-related accident.  Afterwards, the 
claims file shows ongoing treatment for complaints of 
recurrent neck and low back pain.  Medical records associated 
with the claims file show that his current pertinent 
diagnoses are chronic low back and neck pain due to cervical 
and lumbar strain with radiographic evidence suggestive of 
mild discogenic disease at C5-C6, L1-L2 and L5-S1 with 
arthritic involvement at these areas.  MRI studies revealed 
mild degenerative joint disease (DJD) and spurring at C5-C6 
and a mild disc bulge at C3-C6 but with no herniated disc or 
spinal cord compression.  No related foraminal bony stenosis 
or soft tissue abnormalities were discovered on X-ray and MRI 
examination.  VA neurological examination of the veteran in 
June 1998 revealed no evidence of any related neurological 
deficits or radiculopathy affecting either his cervical or 
lumbosacral spine.  His neck displayed full range of motion 
without paravertebral spasm or tenderness.  

The veteran has stated that he experienced continuous low 
back and cervical symptomatology ever since active duty and 
has presented written contentions in which he advances the 
theory that there is an etiological relationship between his 
current low back and cervical spine disabilities and exposure 
to chemical herbicides during his military service in 
Vietnam.  However, our review of the foregoing evidence shows 
that there is no corroborating objective medical opinion 
which supports his contention or otherwise links his low back 
and cervical spine disabilities with his period of active 
duty.  His service medical records show normal clinical 
findings on orthopedic examination upon entry into service 
and on separation from service with no evidence of any 
incurrence of a traumatic injury to his neck or back during 
active duty.  There is also no objective evidence of a 
chronic arthritic process affecting his cervical or 
lumbosacral spine being present to a compensable degree 
within the one-year period immediately following his 
honorable discharge in August 1971 such that the arthritis 
could be presumed to have had its onset during service, 
pursuant to 38 C.F.R. §§ 3.307, 3.309.  The veteran's 
earliest documented treatment for a low back complaint of 
record is not shown until nearly a decade after his discharge 
from the armed forces when he was treated for lumbosacral 
strain in May 1981.  The May 1981 report does not present any 
objective opinion linking this diagnosis to service.  
Afterwards, there is clear evidence of a traumatic injury 
affecting his cervical and lumbosacral spine in February 1993 
and subsequent treatment for chronic residuals of this injury 
over the years following this incident.  We therefore 
conclude that the evidence is against the veteran's claims of 
entitlement to service connection for a low back disability 
and a cervical spine disability, including as secondary to 
exposure to chemical herbicides, and his appeal in this 
regard must be denied.  Because the evidence in this case is 
not approximately balanced with respect to these two issues, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for a "nerve 
disorder," to include peripheral neuropathy and carpal 
tunnel syndrome, claimed as secondary to exposure to chemical 
herbicides.

The veteran's service medical records show that clinical 
evaluation of his neurological system and upper extremities 
were normal on enlistment examination in October 1968 and on 
separation examination in July 1971.  

The veteran's post-service medical records contain no mention 
of any neurological abnormalities until the mid-1990's when 
he was diagnosed with bilateral carpal tunnel syndrome.  A 
May 1997 VA outpatient treatment report shows diagnoses of 
bilateral CTS and also peripheral neuropathy of undetermined 
etiology with the physician's comment "(the veteran's) Agent 
Orange exposure. . . may be a main contributant (sic)."

The veteran underwent a VA neurological examination in June 
1998.  The report of this examination shows that the 
examining physician had reviewed the veteran's medical 
history in the course of conducting his evaluation.  The 
veteran was noted to have a history of bilateral CTS with 
surgical release of his left wrist in 1997.  He denied having 
any paresthesias, dyesthesias or sensory abnormalities in his 
lower extremities but reported having some paresthesias and 
tingling in both hands and in his median nerve distribution 
in both upper extremities but with no weakness in either 
hand.  Objective examination revealed intact cranial nerves 
with 5/5 motor strength in his upper and lower extremities, 
bilaterally.  Sensory examination revealed a mild decrease to 
pinprick sensation in his median nerve distribution in his 
right hand over the lateral aspect.  His balance and Tinel's 
sign were negative, bilaterally.  There was minimal 
diminution of his pinprick sensation in the very distal part 
of both feet but he was neurologically intact in both upper 
extremities.  His deep tendon reflexes were 2+, bilaterally, 
and were symmetrical with downward-going plantars.  The 
examiner noted that electroencephalographic scans in 
September 1995 were within normal limits and an April 1997 
EMG nerve conduction study revealed slightly prolonged median 
nerve latencies which were consistent with bilateral CTS.  
The pertinent diagnoses were right CTS with mild sensory 
changes only, status post left carpal tunnel release with 
minimal residual sensory changes, and no evidence of any 
peripheral neuropathy by history or electrodiagnostic 
studies.  There was evidence of some mild bilateral medial 
nerve neuropathy which was due to entrapment neuropathy from 
CTS.  However, the examining neurologist commented that the 
etiology of the CTS was due to repetitive wrist movement and 
median nerve compression and "this cannot be attributed to 
exposure (to) Agent Orange or any other chemical exposure in 
the past."

In view of the above discussion of the pertinent facts of the 
case we find that the veteran's specific claim of entitlement 
to service connection for peripheral neuropathy must fail as 
this particular diagnosis has been ruled out by the examining 
neurologist who conducted the June 1998 examination.  As for 
the veteran's claim of entitlement to service connection for 
bilateral CTS, we find that there was no diagnosis of CTS or 
a related disability affecting his upper extremities during 
his period of active duty.  There is also no evidence of an 
organic disease of his nervous system manifest to a 
compensable degree within the one-year presumptive period 
following his separation from service in August 1971.  (See 
38 C.F.R. §§ 3.307, 3.309.)  His bilateral CTS was not 
manifest until many years after his discharge from active 
duty and the neurologist's opinion of June 1998 has 
effectively disassociated any relationship between the 
veteran's CTS and exposure to chemical herbicide.  In this 
regard we find that the opinion of the June 1998 neurological 
examiner to possess greater probative weight than the more 
equivocal opinion of the treating physician who remarked in 
May 1997 that the veteran's Agent Orange exposure may have 
been a main contributor to his bilateral CTS and peripheral 
neuropathy.  The June 1998 examiner had opportunity to review 
the commentary of the May 1997 physician and, as previously 
stated, the diagnosis of peripheral neuropathy has been ruled 
out as was any etiological relationship between the veteran's 
bilateral CTS and exposure to chemical herbicides.  We 
therefore must deny the veteran's claim of entitlement to 
service connection a "nerve disorder," to include 
peripheral neuropathy and carpal tunnel syndrome.  
Application of the benefit-of-the-doubt doctrine has been 
considered, pursuant to 38 C.F.R. § 3.102; however, the 
evidence is not in relative equipoise with regard to the 
merits of this claim. 

(c.)  Entitlement to service connection for bilateral hearing 
loss.

The veteran's enlistment examination shows that in October 
1968 his ears were normal on otological evaluation.  On 
audiological evaluation his pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
25
LEFT
15
0
5
10
30

On separation examination in July 1971 the veteran's ears 
were normal.  On audiological evaluation his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
0
LEFT
0
5
5
N/A
0

The veteran's service records show that his military 
occupational specialty (MOS) was as an armored vehicle 
crewman.  There are also indications that he participated in 
combat against enemy forces.  The veteran's primary 
contention, as presented in his oral testimony before an RO 
hearing officer in June 1997 and in various written 
statements in support of his claim, is that his current 
hearing loss is directly related to his experiences during 
military service from being exposed to acoustic trauma from 
loud machinery noise and the sounds of firearms being 
discharged in combat.

High frequency hearing loss was first shown on VA 
audiological examination of the veteran in May 1996.  The VA 
audiological evaluation report shows that his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
60
75
LEFT
15
20
35
70
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The veteran reported exposure to loud noise from operating a 
tank during service but denied exposure to any significant 
noise during his post-service career although he reported 
that he worked various jobs after service which involved 
construction and operating a jackhammer.  He indicated that 
he did not wear hearing protection during or after service.  
He reported that his examiner told him on separation from the 
military that his hearing had actually improved as compared 
to when he was inducted into service.  The veteran was 
referred to an ear, nose and throat (ENT) specialist who 
reviewed the veteran's claims file and pertinent history 
including his participation in combat.  The ENT specialist 
noted that the veteran reported that his hearing loss began 
during service but that it only became a gradually worsening 
problem, especially over the prior 5 - 10 years.  After 
reviewing the veteran's history the ENT specialist expressed 
his opinion that the progressive nature of the veteran's 
bilateral sensorineural hearing loss over a period of years 
was much more suggestive of a familial, hereditary-type of 
hearing impairment rather than that of a specific noise-
induced-type of hearing impairment.  Although the ENT 
specialist was unable to definitively state that the veteran 
either had or did not have some sensorineural hearing 
impairment in one or both ears, or that he had or did not 
have some acoustic trauma-induced type of "notching" in one 
or both inner ears at the time of his discharge from active 
duty in August 1971, the ENT specialist observed that none of 
the available objective medical histories supported such 
findings.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

We find that the veteran's current level of diminished 
hearing acuity meets the regulatory minimal standard to be 
recognized as a disability for purposes of determining 
eligibility to VA compensation.  We acknowledge that the 
veteran would have likely been exposed to noise during his 
period of military service due to his MOS as an armored 
vehicle crewman and his proximity to combat operations during 
the Vietnam War.  Our review of the objective medical 
evidence, however, does not support a finding that his 
current hearing loss disability is related to active service.  
We note, as did the VA audiologist and ENT specialist, that 
the veteran's audiological test results in service indicate 
that his hearing was noticeably better in the higher 
frequencies at the time of his separation from the military 
than when he first entered service, despite his evident 
exposure to acoustic trauma during the intervening period.  
Thereafter, the evidence did not demonstrate a bilateral 
hearing loss disability until May 1996, nearly 25 years after 
his leaving service.  The ENT specialist has concluded that 
despite the veteran's history of evident exposure to noise 
during service his gradual hearing loss after leaving service 
was more consistent with a hereditary-type of hearing 
impairment rather than one that was the result of acoustic 
trauma.  Absent any other objective audiological assessment 
which presents an opinion which equally counters or otherwise 
outweighs the probative value of the ENT specialist's 
opinion, we must defer to his opinion.  Therefore, we 
conclude that the evidence does not support the veteran's 
claim for service connection for bilateral hearing loss and 
his appeal must be denied.

(d.)  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently rated 70 
percent disabling.

The veteran was granted service connection for PTSD in a 
September 1995.  The veteran reopened his claim and sought an 
increased rating for his psychiatric disability in February 
1996.  His claim was denied in a November 1996 rating 
decision and he initiated the current appeal.  As his 
entitlement to compensation for PTSD has already been 
established and an increased rating is at issue, we need only 
concern itself with evidence showing the present level of 
impairment caused by the PTSD.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The current medical evidence pertaining to the veteran's PTSD 
consists of a July 1999 VA examination and VA psychiatric 
counseling records for the period from 1999 to 2002.  These 
show that the veteran had been unable to work since the early 
1990's due to complications from his back disability and 
psychiatric disability.  His PTSD caused him to experience 
considerable anxiety and panic from being around crowds of 
people and the veteran reported that he was increasingly 
unable to participate in any social activities with his 
family because of this.  He reported having intense memory 
flashbacks about his wartime experiences in Vietnam and was 
very disturbed when exposed to loud noises or stimuli such as 
blood or war movies which reminded him of combat and combat 
injuries.  He was using psychotropic medication to help 
reduce some of his symptoms.  He slept 4 - 6 hours per night 
and had bad dreams at least once per week and terrifying 
nightmares somewhat less frequently.  He also reported that 
his ability to productively interact with superiors in a 
professional setting was becoming increasingly diminished due 
to problems coping with stress.

On mental status examination in July 1999 the veteran was 
cooperative with the examiner (a Ph.D. clinical psychologist) 
and his affect and mood were generally appropriate with the 
exception of irritability.  He reported having frequent 
anxiety attacks, especially around groups of people, and 
having difficulty managing his anxiety.  He was irritable 
during stressful situations and exhibited avoidant behavior 
to keep from being exposed to stimuli, people, venues and 
activities which might remind him of Vietnam.  He displayed 
an exaggerated startle response to unexpected noises and 
physiological reaction to topics related to Vietnam.  His 
insight and judgment were adequate.  The veteran was 
diagnosed with PTSD and assessed with a Global Assessment of 
Functioning (GAF) score of 50, representing serious social, 
occupational and scholastic impairment (e.g., no friends, 
unable to keep a job).  He was deemed to be competent to 
handle VA funds.

In his discussion, the July 1999 examiner presented the 
following commentary:

"The veteran continues to show considerable 
disturbance secondary to PTSD symptoms.  He also 
shows some interest in PTSD-related treatment but 
also reluctance to attend or involve himself in 
(discussing his traumatic experiences).  With the 
caveat of the examiner's nonexpertise in the area 
of vocational counseling, it is the examiner's 
impression that the veteran's ability to 
consistently hold employment is affected by both 
his PTSD and his history of back pain.  (He might 
be able to hold some employment but for his back 
pain) although probably to a very limited degree 
due to his considerably serious PTSD-related 
difficulty with functioning appropriately around 
people.  It is the examiner's impression, 
therefore, that PTSD alone does not preclude all 
forms of gainful employment, but that it 
constitutes probably the major reason why the 
veteran may not be competitively employed."

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In the course of this appeal pertinent changes in the rating 
schedule for evaluating psychiatric disorders were 
implemented.  Specifically, the veteran's service-connected 
psychiatric disorder had been originally evaluated under 
criteria contained in 38 C.F.R. § 4.132 (1996).  However, in 
the course of this appeal, the aforementioned rating schedule 
was changed on November 7, 1996, and was redesignated as 38 
C.F.R. § 4.130 (1997).  Therefore, we must consider the 
applicability of the provisions of both the old and the new 
ratings schedule for evaluating the veteran's psychiatric 
disability and rate it using the version of the regulations 
which are most favorable to the veteran's claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  This is with the caveat that if it 
turns out that the new version of the regulation confers the 
greater benefit, the award cannot be made effective prior to 
the date on which the new regulation was implemented.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); VAOPGCPREC 3-2000.

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411 for both versions of the regulations and 
is currently evaluated as 70 percent disabling.  Prior to 
November 7, 1996, the schedule for rating PTSD contained in 
38 C.F.R. § 4.132 provided for a 70 percent evaluation when 
the evidence demonstrates that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and that his psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in his ability to obtain or retain 
employment.  Assignment of a 100 percent rating requires that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The evidence must demonstrate the presence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy which result in profound retreat from 
mature behavior.  The affected person must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132

For cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (1996).

After November 7, 1996, the regulations for rating 
psychiatric disorders were revised.  38 C.F.R. § 4.16(c) was 
abolished.  Under the new criteria, assignment of a 70 
percent evaluation is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Assignment of a 100 
percent evaluation for PTSD is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130

At the present time the veteran's PSTD is his sole service-
connected disability and it is currently rated as 70 percent 
disabling.  The objective medical evidence establishes that 
the veteran is severely impaired in his ability to function 
in both his social and occupational spheres as a result of 
his psychiatric symptomatology.  Although we note that the 
July 1999 VA examiner who assessed the veteran's PTSD 
remarked that his low back disability played its own role in 
preventing the veteran from being to find employment in 
addition to PTSD, we also note that the examiner, by his own 
admission, presented this opinion with the advisory that he 
was not a specialist in vocational rehabilitation.  We 
further note that the examiner did not have a background in 
physical medicine as he was a clinical psychologist who held 
a Ph.D. degree.  We are therefore inclined to give less 
probative weight to the July 1996 examiner's commentary 
regarding the role in which the veteran's nonservice-
connected low back disability contributed to his occupational 
impairment but simultaneously accord more probative value to 
the examiner's opinion that the veteran's PTSD constitutes 
the major reason why he may not be competitively employed.  
This statement is more congruent with the language of 38 
C.F.R. § 4.16(c) of the older version of the regulations 
which permitted the assignment of a 100 percent schedular 
evaluation for a psychiatric disability in cases where it is 
the only compensable service-connected disability, it is 
rated 70 percent disabling, and it precludes the veteran from 
securing or following a substantially gainful occupation.  
See 38 C.F.R. § 4.7.  Applying the provisions of 38 C.F.R. 
§ 4.16(c) is also conferring the most favorable version of 
the regulations to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Therefore, in view of the above discussion, and resolving all 
doubt in favor of the veteran, we find that the veteran's 
service-connected PTSD is more appropriately rated as 100 
percent disabling upon application of the older rating 
schedule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claim for 
an increased rating in excess of 70 percent for PTSD is thus 
granted.  This allowance is subject to the controlling laws 
and regulations which govern awards of VA compensation.  See 
38 C.F.R. § 3.400 (2002). 


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a "nerve disorder," peripheral 
neuropathy and carpal tunnel syndrome is denied.

Service connection for bilateral hearing loss is denied.

A 100 percent schedular evaluation for service-connected 
post-traumatic stress disorder is granted.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



